Citation Nr: 0839558	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
He had a confirmed tour in Vietnam from June 1969 to June 
1970.  The veteran was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal with Device. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In September 2008, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
this hearing has been included in the record.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran submitted his claim in January 2004 seeking a 
grant of service connection for PTSD.  While he named the 
disorder, he supplied no documentation with the claim 
regarding PTSD.  In April 2004 and October 2004 the RO mailed 
to him PTSD stressor questionnaires for him to complete and 
return.  These questionnaires have never been returned.  The 
RO denied service connection in its January 2005 rating 
decision for lack of evidence of a diagnosis and lack of 
confirmed stressors.

Nonetheless, in August 2006 the veteran submitted a statement 
by another veteran who clearly states that the claimant 
veteran served with him in Vietnam.  Also submitted was a 
copy of that fellow soldier's Bronze Star Medal with Valor 
Device citation, an article dated August 1999, reprinted from 
the Internet, that details the August 1969 attack by the 
enemy on the Quan Loi base, as well as pages of comments, 
bearing the same copyright as the article, by other soldiers 
reflecting on the article.  One of those comments is by the 
veteran's fellow soldier and in this comment he names his 
company as well as the claimant veteran as also being based 
at Quan Loi at the time of the firefight attack.  

In his testimony before the Board the veteran refers to the 
attack on the Quan Loi base as a stressor.  A review of his 
personnel records confirms the veteran was a platoon leader 
at that time and based upon the article from the above noted 
fellow soldier, it appears as though the claimant veteran was 
assigned to the reaction platoon for that firefight.  

In this regard, it is noted that the fact that a veteran was 
stationed with a unit that was present while enemy attacks 
occurred would strongly suggest that he was, in fact, exposed 
to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In other words, the veteran's presence with the unit 
at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  Accordingly, the Board finds that 
further development in this regard is warranted.

In addition, in July 2006, the veteran submitted a statement, 
dated March 2004, from a licensed social worker which 
referred to the veteran having PTSD, that it was chronic, and 
that it caused severe problems in his relationships.  The 
opinion offered no additional rationale or explanation, 
however.  As such, the Board finds that a complete, current 
examination is required to determine whether the veteran has 
PTSD, and if so, whether its etiologically related to service 
or any event of service.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the veteran's 
claimed stressors.  That summary, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) in order that 
they might provide any information which 
could corroborate the veteran's alleged 
stressors, i.e., Company B, 31st Engr. Bn 
assigned as a reaction platoon for the 
1969 firefight attack at the Quan Loi 
base.

2.  Following the above, make a specific 
determination based on the complete 
record with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Should it be determined that 
the record establishes the existence of a 
stressor or stressors, specify which 
stressor or stressors in service have 
been established by the record.  In 
reaching that determination, address any 
credibility questions raised by the 
evidence.  See also Pentecost and Suozzi, 
both supra.

3.  If and only if an in-service stressor 
is verified, arrangements should be made 
for the veteran to be examined by a 
psychiatrist.  Specify for the examiner 
any stressor which has been verified by 
the record, and advise the examiner that 
only that event (or events) may be 
considered for the purpose of determining 
whether exposure to such stressor(s) in 
service has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.

The examination should reflect or reveal 
pertinent material in the claims folder.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified in-service stressor or stressors 
and the diagnosis of post-traumatic 
stress disorder, if present.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

4.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




